October 28, 2013


                                       No. 04-13-00608-CV


SMITH-REAGAN & ASSOCIATES, INC. D/B/A SMITH-REAGAN INSURANCE AGENCY.
                                             Appellant


                                                 v.

 FORT RINGGOLD LIMITED, PETE DIAZ III, AARON DIAZ AND MONICA AGUILLON.
                                             Appellees


                    From the 381st Judicial District Court, Starr County. Texas
                                   Trial Court No. DC-02-343
                            Honorable Jose Luis Garza, Judge Presiding



                            ORDER           OF     REFERRAL


        The Court, after reviewing the responses of the parties, has determined that the dispute
pending in this Court is appropriate for referral to an Alternative Dispute Resolution procedure.
Tex. Civ. Prac. & Rem. Code Ann. § 154.021 (a) (Vernon 2005). It is therefore. ORDERED
that this cause be referred to a Mediated Settlement Conference which will be conducted by Joe
Brown, an impartial person, as Mediator. See id. § 154.051.052.


       It is FURTHER ORDERED that all appellate deadlines are hereby suspended until
December 12, 2013.


        It is FURTHER ORDERED that mediation shall commence at such place as the Mediator
may designate and proceed in accordance with the schedule set by the Mediator until completed,
but in any event the mediation shall be completed no later than forty-five (45) days from the date
of this Order. The Mediator shall file with the Clerk of Court within three (3) days of the
completion of the mediation a written report concerning the disposition of this appeal.

        It is FURTHER ORDERED that the Mediator shall be compensated and that parties in
this cause shall be equally responsible for its share of this obligation. Mediation fees shall
ultimately be taxed as court costs. See id. § 154.054.
       It is FURTHER ORDERED that all parlies to this cause are directed to attend the
Mediated Settlement Conference with their counsel of record. The corporate parly representative
in attendance and the individual parly representatives shall have full authority lo settle up to and
including the judgment amount. To facilitate this procedure the Mediator shall encourage and
assist, but will not compel or coerce the parties in reaching a settlement of the dispute. Unless the
parties otherwise agree, all mailers, including the conduci and demeanor of the parties and their
counsel during mediation, shall remain confidential and shall never be disclosed lo anyone.
including this Court. See id. § 154.053.

       Provided the parties are able to settle all matters related lo this appeal, the parties arc
directed lo file a joint motion requesting an appropriate disposition of this appeal within thirty
(30) days of the date of mediation.


       Il is so ORDERED on October 28. 2013.




                                                      Sandee Bryan Marion; Justice




       IN WITNESS WHEREOF, I have hereunto sel my hand and affixed the sejil of the said
court on this 28"' day of October. 2013.


                                                                               / Ur—